Exhibit 10.1

 

 

EXECUTION VERSION

 

 

Published CUSIP Numbers:
25764JAC5 (Transaction)
25764JAD3 (Revolver)



$400,000,000

FIRST AMENDMENT DATED AS OF OCTOBER 28, 2014

to

CREDIT AGREEMENT

dated as of December 7, 2012

among

DONALDSON COMPANY, INC.,

VARIOUS SUBSIDIARIES THEREOF,

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
and
L/C Issuer,

U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent,

and

the other Lenders party hereto

 

WELLS FARGO SECURITIES, LLC

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Managers



 

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
October 28, 2014 and is by and among

(i)                   DONALDSON COMPANY, INC., a Delaware corporation (the
“Company”);

(ii)                 the Lenders party to the Credit Agreement referenced below;
and

(iii)                WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (in such capacity, the “Administrative Agent”).

Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement referred to below.

W I T N E S S E T H :

WHEREAS, the Company, the financial institutions party thereto (the “Existing
Lenders”) and the Administrative Agent are parties to a credit agreement dated
as of December 7, 2012 (the “Credit Agreement”); and

WHEREAS, the parties hereto wish to amend the Credit Agreement on the terms and
conditions set forth herein;

WHEREAS, certain Existing Lenders wish to increase the amount of their Revolving
Credit Commitments so that, giving effect to such increase, the amount of their
respective Revolving Credit Commitments will be as set forth opposite their
respective names on Exhibit A attached hereto; and

WHEREAS, certain financial institutions which are not currently parties to the
Credit Agreement and which are identified as new Lenders on Exhibit A hereto
(each a “New Lender”), wish to become Lenders under the Credit Agreement with
the respective Revolving Credit Commitments set forth opposite their respective
names on Exhibit A attached hereto;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following amendment to the Credit Agreement.

1.                   Amendments to Credit Agreement.  Upon the Effective Date
(as defined below), the Credit Agreement shall be amended as follows:

(a)                 The definition of “LIBOR” set forth in Section 1.01 of the
Credit Agreement is hereby amended to add the following as the final sentence
thereof:

Notwithstanding the foregoing, if at any time LIBOR (determined as provided
above) shall be less than zero, LIBOR shall be deemed to be zero for all
purposes of this Agreement.

-1-

 

 

(b)                 The definition of “Maturity Date” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

“Maturity Date” means October 28, 2019.

(c)                 The definitions of “Sanctioned Country” and “Sanctioned
Person” set forth in Section 1.01 of the Credit Agreement are hereby amended and
restated in their entirety to read as follows:

“Sanctioned Country” means a country subject to a sanctions program (a)
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time or (b) imposed, administered or
enforced by the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom (any such program referenced in (a) or
(b) being referred to as “Sanctions”).

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to Sanctions.

(d)                 Section 1.01 of the Credit Agreement is amended to add
thereto the following two definitions in alphabetical order:

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” has the meaning specified in Section 5.14.

(e)                 Section 2.16(a) of the Credit Agreement is hereby amended by
deleting the reference in the first proviso thereto to “$150,000,000” and
replacing it with a reference to “$200,000,000”.

(f)                  Section 5.14 of the Credit Agreement is amended and
restated in its entirety to read as follows:

-2-

 

OFAC, Anti-Terrorism; Etc.  Neither the Company nor any of its Subsidiaries or,
to their knowledge, any of their Related Parties (a) is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States (50 U.S.C. App. §§ 1 et seq.), (b) is in violation of (i)
the Trading with the Enemy Act, (ii) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) or any enabling legislation or executive order relating thereto,
(iii) any Sanctions or (iv) the PATRIOT Act (collectively, the “Anti-Terrorism
Laws”) or (c) is a Sanctioned Person. No part of the proceeds of any Credit
Extension will be unlawfully used directly or indirectly to fund any operations
in, finance any investments or activities in or make any payments to, a
Sanctioned Person or a Sanctioned Country, or in any other manner that will
result in any violation by any Person (including any Lender, any Arranger, the
Administrative Agent or the L/C Issuer) of any Anti-Terrorism Laws. The Company
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws in all material respects.

(g)                 Section 6.11 of the Credit Agreement is amended to add the
following as the second sentence thereof:

Without limiting the foregoing, the Company shall not use or permit the use of
the proceeds of any Credit Extension in a manner inconsistent with its
representation and warranty set forth in the second sentence of Section 5.14.

(h)                Section 11.01(f) is amended in and restated in its entirety
to read as follows:

(f) amend Section 1.09, amend the definition of “Offshore Currency” or amend the
first sentence of Section 2.15 without, in each case, the written consent of
each Lender;

(i)                   The first sentence of Section 11.07 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s office or, in the case
of Wells Fargo, any of its offices in Charlotte, North Carolina, a copy of each
Assignment and Assumption and each Lender Joinder Agreement delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amounts of (and stated interest on) the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).

(j)                  Schedule 2.01 of the Credit Agreement is hereby amended and
restated in its entirety to be in the form of Schedule 2.01 attached hereto as
Exhibit A.

(k)                 Schedule 7.01 of the Credit Agreement is hereby amended and
restated in its entirety to be in the form of Schedule 7.01 attached hereto as
Exhibit B.

-3-

 

 

(l)                   Schedule 7.03 of the Credit Agreement is hereby amended
and restated in its entirety to be in the form of Schedule 7.03 attached hereto
as Exhibit C.

2.                   New Lenders.  The parties hereto agree that, as of the
Effective Date, each New Lender shall become a “Lender” under the Credit
Agreement, as amended hereby, with all the rights and duties of a “Lender”
thereunder and with a Commitment in the amount set forth opposite its name on
Exhibit A attached hereto.

3.                   Representations and Warranties.  The Company hereby
represents and warrants that both immediately before and immediately after the
effectiveness hereof and any Credit Extensions being made on the Effective Date:

(a)                 The representations and warranties contained in Article V of
the Credit Agreement are true and correct in all material respects on and as of
the Effective Date with the same effect as if made on and as of the Effective
Date, except for any representation and warranty made as of an earlier date,
which representation and warranty is true and correct in all material respects
as of such earlier date.

(b)                 Since July 31, 2014, nothing has occurred (singly or in
aggregate with all other occurrences) that has had, or could reasonable be
expected to have, a Material Adverse Effect.

(c)                 No Default or Event of Default has occurred and is
continuing as of the Effective Date.

4.                   Effectiveness.  This Amendment is a Loan Document and shall
become effective upon the date (the “Effective Date”) of the satisfaction of all
of the following conditions:

(a)                 the execution and delivery hereof by the Company, the
Administrative Agent and each Existing Lender and New Lender identified, in
either case, as having a Commitment on Exhibit A hereto;

(b)                 the execution and delivery by Donaldson Capital, Inc. of an
Affirmation of Guaranty in the form of Exhibit D hereto;

(c)                 the execution and delivery by the Company to the
Administrative Agent for the benefit of each Existing Lender or New Lender
requesting the same at least three (3) Business Days prior to the Effective Date
of an executed Note reflecting the new or increased Commitment of such Lender
resulting herefrom;

(d)                 subject to Section 5 hereof, all outstanding principal,
interest, fees and other amounts owing under the Credit Agreement having been
repaid in full on the Effective Date (it being understood that such repayment
may be made out of the proceeds of Loans made on the Effective Date by the
Lenders in accordance with their new Pro Rata Share giving effect to this
Amendment);

-4-

 

 

(e)                 the Company shall have paid on the Effective Date to the
Administrative Agent all separately agreed fees and expenses relating hereto
(including upfront and consent fees payable for the account of the financial
institutions executing this Amendment and legal fees of counsel to the
Administrative Agent);

(f)                  the delivery to the Administrative Agent of (i) a legal
opinion of Dorsey & Whitney, L.L.P., special counsel to the Company, in form and
substance reasonably satisfactory to the Administrative Agent and (ii) such
corporate certificates, evidence of corporate standing and authorization and
other documents and certificates as the Administrative Agent shall reasonably
request; and

(g)                 receipt by the applicable Lenders of all documentation and
other information required by applicable “know your customer” and anti-money
laundering laws and requested by such Lenders prior to the Effective Date.

5.                   Waiver.  Each Existing Lender party hereto hereby (a)
waives any notice of the prepayment of Loans contemplated by Section 4(c) hereof
to the extent otherwise required by Section 2.06 of the Credit Agreement and (b)
waives any entitlement under Section 3.04 of the Credit Agreement to any and all
amounts which would otherwise have been payable thereunder in respect of the
repayment of Loans contemplated by Section 4(c) hereof.

6.                   References; Effect; Etc.  (a) Upon the effectiveness
hereof, each reference to the Credit Agreement in the Credit Agreement or any
other Loan Document shall mean and be a reference to the Credit Agreement as
modified hereby. Except as specifically amended hereby, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed. For the avoidance of doubt, the increase in Commitments
effected hereby shall not be deemed a utilization of the incremental commitment
mechanism set forth in Section 2.16 of the Credit Agreement and such section
shall remain in full force and effect permitting, subject to the terms thereof
(as amended hereby), Incremental Loan Commitments aggregating not in excess of
$200,000,000 after Effective Date.

(b)                 Upon the Effective Date, the obligation of the Existing
Lenders and the New Lenders to participate in the credit exposure associated
with the Outstanding Amount of all L/C Obligations shall be automatically
adjusted such that, after giving effect to such adjustments, (i) the credit
exposure of each Lender with respect thereto is equal to its Pro Rata Share (as
set forth on Exhibit A hereto) of the Outstanding Amount of all L/C Obligations
and (ii) Existing Lenders which do not have a Commitment under the Credit
Agreement as amended hereby have no further participation rights or obligations
with respect thereto.

7.                   No Waiver.  The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
nor constitute a waiver of or consent to any provision of the Credit Agreement
or any other Loan Documents executed and/or delivered in connection therewith.

8.                   Counterparts.  This Amendment may be executed in any number
of counterparts (and by the different parties hereto on separate counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Amendment or the other documents contemplated hereby by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart thereof.

-5-

 

 

9.                   Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

10.                Headings.  Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

*        *        *

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-6-

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
signatories to execute and deliver this Amendment as of the date first above
written.

 

  DONALDSON COMPANY, INC.         By:   /s/ James F. Shaw     Name:   James F.
Shaw     Title: Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer
and a Lender                     By:   /s/ Mark Holm     Name:   Mark Holm    
Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender                     By:   /s/
Edward B. Hanson     Name:   Edward B. Hanson     Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

 

 

 

  THE BANK OF TOKYO-MITSUBISHI UFJ. LTD., as a Lender                     By:  
/s/ Thomas J. Sterr     Name:   Thomas J. Sterr     Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

 

 

 

  BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION, as a Lender              
      By:   /s/ Ole Koppand     Name:   Ole Koppand     Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

  

 

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender                     By:   /s/ Krys
Szremski     Name:   Krys Szremski     Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

 

 

 

  LLOYDS BANK PLC, as a Lender                     By:   /s/ Dennis McClellan  
  Name:   Dennis McClellan     Title: Assistant Vice President                  
        By:   /s/ Joel Slomko     Name:   Joel Slomko     Title: Assistant Vice
President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

 

 

 

  MIZUHO BANK (USA), as a Lender                     By:   Takayuki Tomii    
Name:   Takayuki Tomii     Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

  

 

 

 

  BRANCH BANKING AND TRUST COMPANY, as a Lender                     By:   /s/
Kurt W. Anstaett     Name:   Kurt W. Anstaett     Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

  

 

 

EXHIBIT A

SCHEDULE 2.01

COMMITMENTS
AND PRO RATA SHARES

Lender Commitment Pro Rata Share Wells Fargo Bank, National Association
$72,500,000 18.13% U.S. Bank National Association $72,500,000 18.13% The Bank of
Tokyo-Mitsubishi UFJ, Ltd. $45,000,000 11.25% Bank of the West, a California
Banking Corporation $45,000,000 11.25% JPMorgan Chase Bank, N.A. $45,000,000
11.25% Lloyds Bank plc $45,000,000 11.25% Mizuho Bank (USA) $45,000,000 11.25%
Branch Banking and Trust Company $30,000,000 7.50% Total $400,000,000 100.00%

 

* means the Lender is a New Lender (as defined in the First Amendment hereto
dated as of October 28, 2014).

 

 

 

 

 

 

 

 

 

 

A-1

 

EXHIBIT B

SCHEDULE 7.01

EXISTING LIENS

 

As of July 31, 2014

 

 

 

Various capitalized leases in the U.S. $3,170,791     Various capitalized leases
in Japan $       6,172

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT C

SCHEDULE 7.03

EXISTING INVESTMENTS

 

As of July 31, 2014

 

 

Investment in Advanced Filtration Systems Inc. $11,817,000     Investment in PT
Panata Jaya Mandiri $  6,388,763     Investment in Rashed al-Rashed &
Sons-Donaldson Ltd. $  3,192,391     Investment in Applied Membrane Technology
Inc. $     225,094

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT D

AFFIRMATION OF GUARANTY

The undersigned (the “Guarantor”) acknowledges receipt of a copy of that certain
First Amendment to Credit Agreement dated as of the date hereof (the
“Amendment”) relating to the Credit Agreement dated as of December 7, 2012 (the
“Credit Agreement”) referred to therein, consents to the Amendment and each of
the transactions referenced therein, hereby reaffirms its obligations under the
Guaranty and agrees that all references in the Guaranty to the “Credit
Agreement” shall hereafter mean and be a reference to the Credit Agreement as
amended by the Amendment. Capitalized terms used herein, but not otherwise
defined herein, shall have the meanings ascribed to such terms in the Credit
Agreement. Although the Guarantor has been informed of the matters set forth
herein and has acknowledged and consented to same, the Guarantor understands
that neither the Administrative Agent nor any Lender has any obligation to
inform the Guarantor of such matters in the future or to seek the Guarantor’s
acknowledgment or consent to future amendments or waivers, and nothing herein or
in any Loan Document shall create such a duty.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Guarantor has caused this Affirmation of Guaranty to be
executed and delivered as of the date of the Amendment.

  DONALDSON CAPITAL, INC.                     By:         Name:         Title:  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Affirmation of Guaranty]



 

 

